-----Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered. 

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Response to Amendment
Applicant’s submission filed 02/28/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-9, 11-12 & 14-21 are currently pending. 

Response to Arguments
 With regard to the 112(b) rejection:
Applicant has amended Claim 1 to remove the relative term tensioned substrate.  The 112(b) rejection of the claims regarding relative terms is withdrawn.

Applicant has amended Claims 1, 3, 11 & 14 to remove the relative term anti-wrinkle ring which was unclear as to the structure required to meet the term.  The 112(b) rejection of the term is withdrawn.

With regard to the 103 rejection:
Claim 1 has been amended to add the claim “waterproof and breathable membrane is disposed between the airflow passage and the suction hole” and Claims 11 & 18 have added the limitation “wherein the trigger component is configured to be triggered when an airflow is drawn out from the suction hole to an air outlet through the waterproof and breathable membrane”.  These added limitations overcame the reference of Liu where a combination was taught to place the breathable membrane in the air flow path at element 8153.  Upon review of the reference of Liu, the opening next to the negative pressure cavity 8130 (See Liu’s Examiner annotated Fig. 18 below) would benefit from the breathable membrane protection of the switch in the negative pressure space 87 on the other side of 8130 and meets the added limitations.
Applicant’s arguments and amendments with regard to Claims 1, 3-9, 11-12 & 14-21 have been considered in light of Liu, Campana, Cai and Fuwen.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1 & 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160106152; “Liu”) in view of Campana (US 20170266399; “Campana”). 

Claim 1.   Liu discloses an electronic device (Fig. 1: 1000 electronic cigarette) comprising: an atomizer (Fig. 1:  atomizer 50); and airflow passage (opening 310 into passage 73 lower & 60 upper passage and out 210) between an air inlet (Fig. 1: 310) and an air outlet (Fig. 1:  210), and configured to carry an atomized liquid from [0082:  generated smoke together with air pass through the central hole 61 of the reservoir 60, and further flow out of the electronic cigarette 1 via the first central through hole 210, and the light emitting device 812 emits light] the atomizer (50) to the air outlet (Fig. 1:  210); and a pneumatic sensor (Figs: 1, 16 & 17); the pneumatic sensor (80) comprising a main body (811 as an overall housing) having an internal cavity (811 cavity) and a suction hole (Fig. 18: suction hole 8320 into negative pressure space 87 ) in communication with the internal cavity (Fig. 17: 811 cavity in fluid communication with 8130), a trigger component (815-817 plates with membrane) [0060] mounted in the internal cavity (811 cavity) and configured to be triggered [0074:   Thus, when air flows through the second air flowing pipe 83 quickly, a negative pressure is formed in the negative chamber 87. At this time, a side of the second electrode plate 817 forms a negative pressure, and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191. Accordingly, the control IC controls the electronic switch (such as transistor) of the controlling circuit board 8191 to connect the atomizer device 50 and the light emitting device 812 to the battery device 70. As a result, the balance chamber 85, the negative chamber 87, the first electrode plate 815 and the second electrode plate 817 cooperatively form an airflow sensor for the switch body 81] when an airflow is drawn out [0074] from the suction hole (8320) to the air outlet (210), the trigger component (815-817 plates with membrane) [0060] configured to activate the atomizer (50) when triggered  [0074 the second electrode plate 817 forms a negative pressure (e.g. suction pressure), and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].  

    PNG
    media_image1.png
    633
    615
    media_image1.png
    Greyscale

Liu does not explicitly disclose: 
a waterproof and breathable membrane mounted to the main body and covering the suction hole, the waterproof and breathable membrane, ring is configured to cover an edge of the substrate such that a middle part of the substrate not covered by the ring covers the suction hole wherein the waterproof and breathable membrane is disposed between the airflow passage and the suction hole.
 
With regard to 1) Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 2.  Campana further teaches a waterproof and breathable membrane (Fig. 2: membrane 27) mounted to the main body (22) and covering [0149] the suction hole (Fig. 2: suction hole 26) [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris] and a suction hole the waterproof and breathable membrane (Fig. 2: membrane 27) the ring (Fig. 2: 29 ring) is configured to cover an edge of the substrate (Fig. 2: membrane 27) such that a middle part (Fig. 2: membrane 27 center area is surrounded on its edges by ring 29) of the substrate (Fig. 17: membrane 27) not covered by the ring (Fig. 3: 29 ring) covers the suction hole (26) wherein the waterproof and breathable membrane (Fig. 2: membrane 27) is disposed between the airflow passage (Fig. 2: fluid conduit 22) and the suction hole  (Fig. 2: suction hole 26).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a sensor on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].


    PNG
    media_image2.png
    754
    822
    media_image2.png
    Greyscale


Claim 3. Dependent on the electronic device (Fig. 1: 1000 electronic cigarette) according to claim 1.  Liu does not explicitly disclose:
the waterproof and breathable membrane further comprises an adhesive layer, the adhesive layer is provided on a surface of the substrate so that the substrate is adhered to the main body, and the adhesive layer is provided to avoid the middle part of the substrate.

Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 3.  Campana further teaches the waterproof and breathable membrane (27)  further comprises  as shown in Fig. 13(b) an adhesive layer [0202 adhesive layer on the substrate 127], the adhesive layer  [0202 adhesive layer on the substrate 127],  is provided on a surface of the substrate (127) so that the substrate (127) is adhered to the main body (22), and the adhesive layer is provided to avoid the middle part of the substrate [0149 & 01209].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a sensor and an attachable outer adhesive substrate on Liu’s suction hole for a sensor because a sealing arrangement of an adhesive substrate around the suction hole along with a breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

Claim 4. Dependent on the electronic device (Fig. 1: 1000 electronic cigarette) according to claim 1.  Liu further discloses a trigger component (815-817 plates with membrane) [0060] & [0074] comprises a circuit board (8191), a first conductive member (817) [0070 top and sides of the casing 811 for a first conductive member that electrically connects to the trigger diaphragm  817], a second conductive member (815) and a trigger diaphragm (816) which are housed in the internal cavity (811 cavity), the first conductive member (817) and the second conductive member (815) are both electrically connected [0070] & [0074] to the circuit board (8191), the trigger diaphragm (815-817) is electrically connected to the first conductive2A000117P81 member (817) [0074]; when the airflow is sucked [0074] the trigger diaphragm (817) partially vibrates [0067] until being in contact with the second conductive member (815) to establish an electrical connection [0074], so that the first conductive member (817) is communicated with the second conductive member (815) through a circuit [0074 Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].  

Liu does not explicitly disclose: 
the airflow is sucked from the suction hole through the waterproof and breathable membrane to the outside.
 
Campana teaches in Fig. 2 suction hole (26) where the airflow is sucked [0147 flowmeter for a ventilator] through a waterproof and breathable membrane (27) and the waterproof and breathable membrane [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris] to the outside [0147]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a flow sensor of a ventilation involving air suction on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

Claim 5. Dependent on the electronic device (Fig. 1: 1000 electronic cigarette) according to claim 4. Liu further discloses the trigger component (815-817 plates with membrane) [0060] & [0074], further comprises an annular insulating member (816),the first conductive (817) member has a hollow tubular shape (811 is a tube 8112 with flanges 8110 & 8114), both ends of the first conductive member (817) [0074] abut against the circuit board (8191 circuit board abuts inside flange 8114 and wall 8112) and the trigger diaphragm (817 abuts wall 812 and flange 8110), respectively, so that the inside of the first conductive member (817) encircles an air collecting space [0063], the insulating member (813) is provided between the second conductive member (815) and the trigger diaphragm (816) so that the second conductive member (815) is spaced apart from the trigger diaphragm (817), a hollow portion 815 has an air conducting hole 8150) of the second conductive member (815) corresponding to the insulating member (813 has a matching air conducting hole 8163) is further provided with at least one air passing hole (8150 through 8163), and the air passing hole  (8150 through 8163), is communicated with the cavity (case 811) and the suction hole (8320).  

Claim 6. Dependent on the electronic device (Fig. 1: 1000 electronic cigarette) according to claim 5.  Liu further discloses in Fig. 18 the circuit board (8191) is further provided with at least one air inlet hole (83 inserts into air inlet hole), and the at least one air inlet hole (83 inserts into air inlet hole), is communicated with the air collecting space (87 chamber space with suction hole 8320 in communication with 83) and the outside [0074].  

Claim 7. Dependent on the electronic (Fig. 1: 1000 electronic cigarette) device according to claim 6.  Liu further discloses in Fig. 17 the sum of the venting areas of the air passing holes (8152 five holes) is greater than the sum of a venting areas of air inlet holes (8127 two holes) [0062].  

Claim 8. Dependent on the electronic device (Fig. 1: 1000 electronic cigarette) according to claim 5. Liu further discloses in Fig. 17, the main body (811) comprises a top plate (8110), a bottom plate (8114) and a connecting plate (8112) connecting the top plate (8110) and the bottom plate (8114), the top plate (8110), the bottom plate (8114) and the connecting plate (8112)  encircle the internal cavity (inside volume of main body 811), the top plate (8110) and the bottom plate (8114) clamp opposite surfaces of the second conductive member (815) and the circuit board (8191), the connecting plate (8112) is spaced3A000117P81 apart from the first conductive member (817) , and the top plate (8110 fluidly connected by 83 to the suction hole 8320) is provided with the suction hole (8320).  

Claim 9. Dependent on the electronic device (Fig. 1: 1000 electronic cigarette) according to claim 8.  Liu further discloses in Fig. 18 an insulator (813) is further provided between the connecting plate (812) and the first conductive member (817) [0061]. 
 

Claims 11-12 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160106152; “Liu”) in view of Campana (US 20170266399; “Campana”) and in further view of Cai (CN 209314969: “Cai” translation provided for citations).

Claims 11. Liu discloses an electronic cigarette  (Fig. 1: 1000 electronic cigarette)  [0044:  illustrate an electronic cigarette 1], comprising: an atomizer (Fig. 1:  atomizer 50)[0044]; and a pneumatic sensor (80) that comprises: a main body (811) having an internal cavity (inside case of 811) and a suction hole (8320); a trigger component (811 conductive portion of casing with movable plates 815-817) [0060] mounted in the internal cavity (inside case of 811) and configured to activate [0074] the atomizer (50) when triggered [0074: At this time, a side of the second electrode plate 817 forms a negative pressure, and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191. Accordingly, the control IC controls the electronic switch (such as transistor) of the controlling circuit board 8191 to connect the atomizer device 50 and the light emitting device 812 to the battery device 70. As a result, the balance chamber 85, the negative chamber 87, the first electrode plate 815 and the second electrode plate 817 cooperatively form an airflow sensor for the switch body 81] and Reply to Office Action of November 4, 2021the trigger component (Figs 815-817 plates with membrane) [0060] is configured to be triggered [0074] when an airflow is drawn out from the suction hole (Figs. 16-19: 8320) to an air outlet (Fig. 1: 83 to outlet 210) through the waterproof and breathable membrane (Fig. 2: membrane 27) [0074: when air flows through the second air flowing pipe 83 quickly, a negative pressure is formed in the negative chamber 87. At this time, a side of the second electrode plate 817 forms a negative pressure, and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].

Liu does not explicitly disclose:  
a waterproof and breathable membrane mounted in the main body and covering the suction hole, the waterproof and breathable membrane comprising and a ring covering an edge of the substrate so that when the substrate is mounted in the main body, a middle part of the substrate which is not covered by the ring covers the suction hole, and forms a breathable part in communication with the suction hole through an air channel. 

a substrate having waterproof and breathable property and a thickness value in a range from 0.02 mm to 0.11 mm.

With regard to 1) Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 2.  Campana further teaches a waterproof and breathable membrane (27) mounted in the main body (22) and covering the suction hole (26) [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris],  the waterproof and breathable membrane (27) [0023] comprising: a substrate (127) having waterproof and breathable property (27) [0023] and a thickness value in a range from 0.02 mm to 0.11 mm; and a ring (49) covering an edge of the substrate (127) so that when the substrate (127)  is mounted in the main body (22), a middle part of the substrate (127) which is not covered by the ring (49) covers the suction hole (26) [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris], and forms a breathable part in communication with the suction hole (26) through an air channel  (Fig. 3: 730)  and the ring (49) comprises a polymeric material that is polyethylene terephthalate, polyethylene plastics, polypropylene plastics, fluoroplastics, polyvinyl chloride, or polyperfluoroethylene propylene [0160:  polyester film, such as biaxially-oriented polyethylene terephthalate (BoPET) of the type sold under the trade name MYLAR®]is mounted in the main body (22) and covers [0149] each of the at least one suction hole (26) [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a sensor on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

With regard to 2) Cai teaches an electronic humidifier with an air flow sensor [Abstract].  Cai further teaches the substrate (20)  having waterproof and breathable property [0032:  The air-permeable and water-impermeable membrane 20 is composed of two or more layers of composite materials, and can be made of polymer film materials such as PTFE and ePTFE]  and a thickness value in a range from 0.02 mm to 0.11 mm [0032:  The air-permeable and water-impermeable membrane 20 is composed of two or more layers of composite materials, and can be made of polymer film materials such as PTFE and ePTFE. 212 In this embodiment, the thickness of the air-permeable and water-impermeable membrane 20 is not more than 5 mm].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use a narrower range of Cai’s protective substrate having waterproof and breathable property to design a narrowed rang under 5mm  as a range of substrate thicknesses for Liu’s as modified by Campana’s  substrate because the range is established as sturdy protection membrane for the air flow sensor to improve the reliability of the device by solving the problem of water and substances entering the air flow sensor without does not affect the gas flow [Cai 0008].

Claim 12. Dependent on the electronic cigarette (Fig. 1: 1000 electronic cigarette) of claim 11.  

Liu does not explicitly disclose:

the thickness value of the substrate is in a range from 0.02 mm to 0.06 mm. 

Cai teaches an electronic humidifier with an air flow sensor [Abstract].  Cai further teaches the substrate (20)  having waterproof and breathable property [0032:  The air-permeable and water-impermeable membrane 20 is composed of two or more layers of composite materials, and can be made of polymer film materials such as PTFE and ePTFE]  and a thickness value in a range from 0.02 mm to 0.06 mm [0032:  The air-permeable and water-impermeable membrane 20 is composed of two or more layers of composite materials, and can be made of polymer film materials such as PTFE and ePTFE. 212 In this embodiment, the thickness of the air-permeable and water-impermeable membrane 20 is not more than 5 mm].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use a narrower range of Cai’s protective substrate having waterproof and breathable property to design a narrowed rang under 5mm  as a range of substrate thicknesses for Liu’s as modified by Campana’s  substrate because the range is established as sturdy protection membrane for the air flow sensor to improve the reliability of the device by solving the problem of water and substances entering the air flow sensor without does not affect the gas flow [Cai 0008].

Claim 15. Dependent on the electronic cigarette (Fig. 1: 1000 electronic cigarette) of claim 11. Liu does not explicitly disclose:
the substrate comprises TPU or EPTFE composite.

Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 3.  Campana further teaches the substrate comprises TPU or EPTFE composite [0160:  polyester film, such as biaxially-oriented polyethylene terephthalate (BoPET) of the type sold under the trade name MYLAR®] & [0190 The diaphragm membrane(s) 220, 225 may include any suitable material. For example, the diaphragm membrane(s) 220, 225 may include an elastomer, tegaderm, rubber, silicone, polymer, or other thin elastic impermeable material able to form a seal between the chamber and the region of the lumen where gas flows].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material choices to include EPTFE and covering a suction hole of a flow sensor of a ventilation involving air suction on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].
 
Claim 16. Dependent on the electronic cigarette (Fig. 1: 1000 electronic cigarette) of claim 11.   Liu further discloses an electronic cigarette (Fig. 1: 1000 electronic cigarette) is configured to execute a command upon an indication from the trigger component (80 with components 815-817 plates with membrane) [0060], that airflow is sucked outside of the internal cavity (inside case of 811) via the suction hole (8320)[0074] [0082:  When air flows into the air switch 80, the air switch 80 senses airflow, and provides a control signal to the controlling circuit board 8191. The controlling circuit board 8191 controls the battery device 70 to powering on the atomizer device 50 and the light emitting device 812].

Claim 17. Dependent on the electronic cigarette of claim 16.  Liu further discloses a trigger component (815-817 plates with membrane) [0060] comprises a circuit board (8191), a first conductive member (817) [0070 top and sides of the casing 811 for a first conductive member that electrically connects to the trigger diaphragm  817], a second conductive member (815) and a trigger diaphragm (816) which are housed in the internal cavity (811 cavity), the first conductive member (817) and the second conductive member (815) are both electrically connected [0070] & [0074] to the circuit board (8191), the trigger diaphragm (817) is electrically connected to the first conductive2A000117P81 member (817) [0074]; when the airflow is sucked [0074] the trigger diaphragm (817) partially vibrates [0067] until being in contact with the second conductive member (815) to establish an electrical connection [0074], so that the first conductive member (817) is communicated with the second conductive member (815) through a circuit [0074 Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].  

Liu does not explicitly disclose: 
the airflow is sucked from the suction hole through the waterproof and breathable membrane to the outside.
 
Campana teaches in Fig. 3 suction hole (26) where the airflow is sucked [0147 flowmeter for a ventilator] through a waterproof and breathable membrane (27) and the waterproof and breathable membrane [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris] to the outside [0147]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a flow sensor of a ventilation involving air suction on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

Claim 21. Dependent on the electronic cigarette of claim 16.  Liu further discloses a trigger component (815-817 plates with membrane) [0060] comprises a circuit board (8191), a first conductive member (817) [0070 top and sides of the casing 811 for a first conductive member that electrically connects to the trigger diaphragm  817], a second conductive member (815) and a trigger diaphragm (816) which are housed in the internal cavity (811 cavity), the first conductive member (817) and the second conductive member (815) are both electrically connected [0070] & [0074] to the circuit board (8191), the trigger diaphragm (817) is electrically connected to the first conductive2A000117P81 member (817) [0074]; when the airflow is sucked [0074] the trigger diaphragm (817) partially vibrates [0067] until being in contact with the second conductive member (815) to establish an electrical connection [0074], so that the first conductive member (817) is communicated with the second conductive member (815) through a circuit [0074 Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].  

Liu does not explicitly disclose: 
the airflow is sucked from the suction hole through the waterproof and breathable membrane to the outside.
 
Campana teaches in Fig. 3 suction hole (26) where the airflow is sucked [0147 flowmeter for a ventilator] through a waterproof and breathable membrane (27) and the waterproof and breathable membrane [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris] to the outside [0147]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a flow sensor of a ventilation involving air suction on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Campana and in further view of Fuwen (CN109181567: “Fuwen” translation provided for citations). 

Claim 18. Liu discloses an electronic cigarette (Fig. 1: 1000 electronic cigarette) [0044:  illustrate an electronic cigarette 1], comprising: an atomizer (Fig. 1:  atomizer 50)[0044] a pneumatic sensor (80) that comprises: a main body (22) having an internal cavity (inside case of 811) and a suction hole (Fig. 18: 8320) [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris]; a trigger component (811 conductive portion of casing with movable plates 815-817) [0060] mounted in the internal cavity (inside case of 811) [0074], ) and configured to activate [0074] the atomizer (50) when triggered [0074: At this time, a side of the second electrode plate 817 forms a negative pressure, and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191. Accordingly, the control IC controls the electronic switch (such as transistor) of the controlling circuit board 8191 to connect the atomizer device 50 and the light emitting device 812 to the battery device 70. As a result, the balance chamber 85, the negative chamber 87, the first electrode plate 815 and the second electrode plate 817 cooperatively form an airflow sensor for the switch body 81] and Reply to Office Action of November 4, 2021 wherein the trigger component (Figs 815-817 plates with membrane) [0060] is configured to be triggered [0074] when an airflow is drawn out from the suction hole (Figs. 16-19: 8320) to an air outlet (Fig. 1: 83 to outlet 210) through the waterproof and breathable membrane (Fig. 2: membrane 27) [0074: when air flows through the second air flowing pipe 83 quickly, a negative pressure is formed in the negative chamber 87. At this time, a side of the second electrode plate 817 forms a negative pressure, and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191] Reply to Office Action of November 4, 2021the trigger component (Figs 815-817 plates with membrane) [0060] is configured to be triggered [0074] when an airflow is drawn out from the suction hole (Figs. 16-19: 8320) to an air outlet (Fig. 1: 83 to outlet 210) through the waterproof and breathable membrane (Fig. 2: membrane 27) [0074: when air flows through the second air flowing pipe 83 quickly, a negative pressure is formed in the negative chamber 87. At this time, a side of the second electrode plate 817 forms a negative pressure, and the other side of the electrode plate 817 keeps in balance with the outside pressure of the air switch 80. Thus, the second electrode plate 817 is elastically deformed toward the first electrode plate 815, and the capacitance of the a parallel-plate capacitor being composed of the first and second electrode plates 815, 817 is changed. Thereby providing a controlling signal to the control IC of the controlling circuit board 8191].
Liu does not explicitly disclose:   

waterproof and breathable membrane mounted in the main body and covers the suction hole, the waterproof and breathable membrane comprising: a substrate having waterproof and breathable property; and a ring covering an edge of the substrate, wherein a portion of the substrate not covered by the ring covers the suction hole, and wherein the ring comprises a polymeric material that is polyethylene terephthalate, polyethylene plastics, polypropylene plastics, fluoroplastics, polyvinyl chloride, or polyperfluoroethylene propylene.

the ring comprises a polymeric material that is polyethylene terephthalate, polyethylene plastics, polypropylene plastics, fluoroplastics, polyvinyl chloride, or polyperfluoroethylene propylene.



With regard to 1) Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 2.  Campana further teaches a waterproof and breathable membrane (27) mounted in the main body (22) and covering the suction hole (26) [0149 the membrane 27 may be coated with the breathable, hydrophobic material. The membrane 27 is configured to allow gas to pass through from the opening 26 to a respective one of the first and second absolute pressure sensors 24, 25 but to act as a barrier to obstruct or prevent the passage of liquids and debris],  the waterproof and breathable membrane (27) [0023] comprising: a substrate (127) having waterproof and breathable property (27) [0023] and a ring (49) covering an edge of the substrate (127), wherein a portion of the substrate (127) not covered by the ring covers the suction hole (26).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material covering a suction hole of a sensor on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

With regard to 2) Fuwen teaches a ring comprises a polymeric material that is polyethylene terephthalate, polyethylene plastics, polypropylene plastics, fluoroplastics, polyvinyl chloride, or polyperfluoroethylene propylene [0048:  The first support ring 6 can be selected from materials such as PET (polyethylene terephthalate), ABS (ABS plastic), PC (polycarbonate), PMMA (polymethyl methacrylate) or steel sheet. In the embodiment, PET material is preferred]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fuwen’s PET ring for supporting a waterproof and breathable membrane as a supporting ring for Liu’s as modified ring because the material choice of PET increases the reliability of the waterproof membrane to function by providing a reducing the deformation of the air-permeable and sound-transmitting waterproof membrane under water pressure [Fuwen 0048].

Claim 20. Dependent on the electronic cigarette of claim 18. Liu does not explicitly disclose:
the substrate comprises TPU or EPTFE composite.
Campana teaches a pressure sensor in a ventilator shielded by a membrane in Fig. 3.  Campana further teaches the substrate comprises TPU or EPTFE composite [0160:  polyester film, such as biaxially-oriented polyethylene terephthalate (BoPET) of the type sold under the trade name MYLAR®] & [0190 The diaphragm membrane(s) 220, 225 may include any suitable material. For example, the diaphragm membrane(s) 220, 225 may include an elastomer, tegaderm, rubber, silicone, polymer, or other thin elastic impermeable material able to form a seal between the chamber and the region of the lumen where gas flows].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Campana’s breathable hydrophobic material choices to include EPTFE and covering a suction hole of a flow sensor of a ventilation involving air suction on Liu’s suction hole for a sensor because the breathable hydrophobic material improves the reliability of the sensor by shielding the sensor from measurement error and damaging debris and water intrusion into the sensor chamber [0007 & 0149 Campana].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Campana and Cai and in further view of Fuwen (CN109181567: “Fuwen” translation provided for citations). 

Claim 14. Dependent on the electronic cigarette of claim 11.   Liu does not explicitly disclose: 
the ring comprises a polymeric material that is polyethylene terephthalate, polyethylene plastics, polypropylene plastics, fluoroplastics, polyvinyl chloride, or polyperfluoroethylene propylene.

Fuwen teaches a ring comprises a polymeric material that is polyethylene terephthalate, polyethylene plastics, polypropylene plastics, fluoroplastics, polyvinyl chloride, or polyperfluoroethylene propylene [0048:  The first support ring 6 can be selected from materials such as PET (polyethylene terephthalate), ABS (ABS plastic), PC (polycarbonate), PMMA (polymethyl methacrylate) or steel sheet. In the embodiment, PET material is preferred]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fuwen’s PET ring for supporting a waterproof and breathable membrane as a supporting ring for Liu’s as modified ring because the material choice of PET increases the reliability of the waterproof membrane to function by providing a reducing the deformation of the air-permeable and sound-transmitting waterproof membrane under water pressure [Fuwen 0048].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Campana and Fuwen and in further view of Cai (CN 209314969: “Cai” translation provided for citations). 

Claim 19.  Dependent on the electronic cigarette of claim 18.  Liu does not explicitly disclose:
the substrate has a thickness value in a range from 0.02 mm to 0.11 mm.

Cai teaches an electronic humidifier with an air flow sensor [Abstract].  Cai further teaches the substrate (20)  having waterproof and breathable property [0032:  The air-permeable and water-impermeable membrane 20 is composed of two or more layers of composite materials, and can be made of polymer film materials such as PTFE and ePTFE]  and a thickness value in a range from 0.02 mm to 0.11 mm [0032:  The air-permeable and water-impermeable membrane 20 is composed of two or more layers of composite materials, and can be made of polymer film materials such as PTFE and ePTFE. 212 In this embodiment, the thickness of the air-permeable and water-impermeable membrane 20 is not more than 5 mm].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use a narrower range of Cai’s protective substrate having waterproof and breathable property to design a narrowed rang under 5mm  as a range of substrate thicknesses for Liu’s as modified by Campana’s  substrate because the range is established as sturdy protection membrane for the air flow sensor to improve the reliability of the device by solving the problem of water and substances entering the air flow sensor without does not affect the gas flow [Cai 0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

 /ALEXANDER A MERCADO/ Primary Examiner, Art Unit 2856